DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ arguments dated 12/27/2021.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the device of claim 16; the method of claim 30.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Schmid (DE 10212208235) teaches an OLED represented by Figur1 1: 

    PNG
    media_image1.png
    884
    812
    media_image1.png
    Greyscale

Layer 108 is an electrode (machine trans. paragraph 157)
Layer 116 as emitter layers (machine trans. paragraph 110)


Layer 112 in one embodiment contains a hole injection layer 202 which contains Bi(III) pFBz (machine trans. paragraph 116) which can be represented as (international search report D3):

    PNG
    media_image2.png
    436
    511
    media_image2.png
    Greyscale

Bi(III) pFBz is identical to applicants’ P-1; therefore, the higher than or equal to -3.5 V and lower than or equal to 0.5 V vs. Fc/Fc+ limitation is inherently met. 
However, Schmid fails to teach, suggest or offer guidance that would render it obvious to formulate a hole injection layer containing at least 90% Bi(III) pFBz as required by independent claim 16.





Claims 16-32 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786